DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/26/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
The amendment filed 12/16/2020 has been entered. Claims 1, 3-8, 10-15, and 17-23 remain pending in the application. Applicant’s amendments to the Drawings have overcome each and every objection previously set forth in the Final Office Action of 10/1/2020. 
Response to Arguments
Regarding the rejection of claims 1, 8, and 15 under 35 USC 103:
Applicant’s arguments with respect to said claims have been considered but are moot because the arguments do not apply to the present combination of references being used in the current rejection.  
The examiner now uses Frey (US 20140153441 A1) in addition to Elenes (US 20190097785 A1) in view of Bhooshan (US 20150324578 A1) to teach the limitations of claims 1, 8, and 15. Claims 1, 3-4, 7-8, 10-11, 14-15, 17-18, and 20-23 are now rejected in light of applicant’s amendments under 103 over Elenes in view of Bhooshan, in further view of Frey.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1, 3-4, 7-8, 10-11, 14-15, 17-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Elenes (US 20190097785 A1) in view of Bhooshan (US 20150324578 A1), in further view of Frey (US 20140153441 A1).
Regarding claim 1, Elenes teaches a computer implemented method, comprising: receiving a request to access a firmware-locked function of a secure device, wherein the request includes a requestor token; (Elenes, in Para. [0035, 0043, 0066, and 0073], discloses an access attempt or command (i.e. request) to the debug interface (i.e. firmware locked function) including a token, other features (i.e. firmware locked functions) include updating the firmware or accessing the resource (circuit, token, interface, block, hardware, firmware, software, etc.))
tokens authorized to access the firmware-locked function; (Elenes, in Para. [0066, and 00073], discloses authentication tokens for updating the firmware (i.e. firmware locked function) or grant access to debug interface (i.e. firmware locked function)).
in response to determining that the [requestor identification] data matches the token [identifier], enabling access to the firmware-locked function (Elenes, in Para. [0068, and 0075], discloses upon successful authentication (i.e. token matches) updating the firmware (i.e. firmware locked function) or grant access to debug interface (i.e. firmware locked function)).
While Elenes teaches using a token to unlock firmware locked features, Elenes fails to explicitly teach the token having requestor information.
However, Bhooshan from the analogous technical field teaches wherein the request includes a requestor token having requestor identification data; (Bhooshan, in Para. [0072], discloses the request including user information (i.e. requestor identification data))
retrieving authorization data stored in non-volatile memory of the secure device, wherein the authorization data includes a token identifier indicative of tokens authorized to access the firmware-locked function; (Bhooshan, in Para. [0072], discloses the information (i.e. authorization data) being stored on the database of authorized users)
determining that the requestor identification data of the requestor token matches the token identifier stored in the non-volatile memory; and (Bhooshan, in Para. [0072], discloses granting access if the user information (i.e. requestor identification data) matches the information (i.e. token identifier) being stored on the database of authorized users).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Elenes to incorporate the teachings of Bhooshan, with a motivation to ensure security by only permitting authorized users and devices access (Bhooshan, Para. [0002]).  
While Elenes as modified by Bhooshan teaches using a token to unlock firmware locked features, Elenes as modified by Bhooshan fails to explicitly teach the token having a channel identifier.
However, Frey from the analogous technical field teaches and a channel identifier indicating an authorized channel corresponding to the request (Frey, in Para. [0020], discloses VLAN ID (i.e. channel identifier) in the packet)
in response to the receiving the request, determining a channel identification associated with a channel from which the request is received by identifying a medium through which the request is received; (Frey, in Para. [0020], discloses receiving a packet with a VLAN ID (i.e. channel identifier) and identifying a VLAN ID (i.e. channel identifier) in the port configuration)
comparing the channel identification with the channel identifier of the requestor token; (Frey, in Para. [0020], discloses seeing if a VLAN ID (i.e. channel identifier) from the packet matches (i.e. comparing) a VLAN ID (i.e. channel identifier) in the port configuration)
determining that the channel identification matches the channel identifier of the requestor token; (Frey, in Para. [0020], discloses determining a VLAN ID (i.e. channel identifier) from the packet matches a VLAN ID (i.e. channel identifier) in the port configuration)
and determining that the channel identification matches the channel identifier of the requestor token enabling access (Frey, in Para. [0020], discloses if a VLAN ID (i.e. channel identifier) from the packet matches a VLAN ID (i.e. channel identifier) in the port configuration accepting the packet (i.e. enabling access)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Elenes as modified by Bhooshan to incorporate the teachings of Frey, with a motivation to only allow packets (i.e. requests) that meet the proper configuration (Frey, Para. [0020]).  
Regarding claim 3, Elenes as modified by Bhooshan and Frey teaches the computer implemented method of claim 1.
Elenes further teaches further comprising: receiving a second request to access the firmware-locked function, wherein the second request includes a second requestor token; (Elenes, in Para. [0035, 0043, 0066, and 0073], discloses an access attempt or command (i.e. request) to the debug interface (i.e. firmware locked function) including a token, other features (i.e. firmware locked functions) include updating the firmware or accessing the resource (circuit, token, interface, block, hardware, firmware, software, etc.))
Bhooshan further teaches determining that requestor identification data of the second requestor token matches the token identifier stored in the non-volatile memory; (Bhooshan, in Para. [0072], discloses the user information (i.e. requestor identification data) matching the information (i.e. token identifier) being stored on the database of authorized users)
determining that the [channel identification] differs from [channel information] corresponding to the second requestor token by comparing the [channel identification] with the authorization data; and (Bhooshan, in Para. [0072 and 0075], discloses optionally comparing both the user information (i.e. requestor identification data) and the device information and determining the information is invalid (i.e. does not match))
in response to determining that the channel identification differs from the [channel information] corresponding to the second requestor token, denying access to the firmware-locked function (Bhooshan, in Para. [0072 and 0075], discloses if the information is invalid (i.e. does not match) denying access).
Frey further teaches determining a channel identification indicative of a channel from which the second request was received; (Frey, in Para. [0020], discloses determining the VLAN ID (i.e. channel identification) of a packet (i.e. request)).
Regarding claim 4, Elenes as modified by Bhooshan and Frey teaches the computer implemented method of claim 1.
Elenes further teaches wherein enabling access to the firmware-locked function further comprises: granting access to hardware peripherals of the secure device (Elenes, in Para. [0035 and 0043], discloses an access attempt (i.e. request) for a resource (i.e. firmware locked function) including hardware).
Regarding claim 7, Elenes as modified by Bhooshan and Frey teaches the computer implemented method of claim 1.
Elenes further teaches wherein enabling access to the firmware-locked function further comprises: granting access to data stored in the non-volatile memory (Elenes, in Para. [0035, 0043, and 0096], discloses an access attempt (i.e. request) for a resource (i.e. firmware locked function) including a block which can be non-volatile memory).
Regarding claim 21, Elenes as modified by Bhooshan and Frey teaches the computer implemented method of claim 1.
Frey further teaches wherein determining the channel identification further comprises: determining that the secure device receives the request through an application programming interface (API); determining the channel identification based on the API (Frey, in Para. [0020], discloses determining the VLAN ID (i.e. channel identifier) based on the port configuration (i.e. API)).
As per claims 8, 10-11, 14, and 22, these claims recite a token system to perform the steps as recited by the method of claims 1, 3-4, 7 and 21, and has limitations that are similar to those of claims 1, 3-4, 7 and 21, thus is rejected with the same rationale applied against claims 1, 3-4, 7 and 21.
As per claims 15, 17-18, 20, and 23, .
Claims 5-6, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Elenes in view of Bhooshan and Frey in further view of Hodroj (US 20170180135 A1).
Regarding claim 5, Elenes as modified by Bhooshan and Frey teaches the computer implemented method of claim 1.
While Elenes as modified by Bhooshan and Frey teaches unlocking firmware locked features, Elenes as modified by Bhooshan and Frey fails to explicitly teach the firmware locked feature being the upload of software.
However, Hodroj from the analogous technical field teaches wherein enabling access to the firmware-locked function further comprises: allowing updated software to be uploaded to the secure device (Hodroj, in Para. [0030], discloses updating the firmware, including the operating system (i.e. software)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Elenes as modified by Bhooshan and Frey to incorporate the teachings of Hodroj, with a motivation to provide additional layers of security and prevent unauthorized access (Hodroj, Para. [0015]).  
Regarding claim 6, Elenes as modified by Bhooshan, Frey and Hodroj teaches the computer implemented method of claim 5.
Hodroj further teaches wherein the updated software includes an operating system (Hodroj, in Para. [0030], discloses updating the firmware, including the operating system).
As per claims 12-13, these claims recite a token system to perform the steps as recited by the method of claims 5-6, and has limitations that are similar to those of claims 5-6, thus is rejected with the same rationale applied against claims 5-6.
As per claim 19, this claim recites a token non-transitory computer readable medium to perform the steps as recited by the method of claim 5, and has limitations that are similar to those of claim 5, thus is rejected with the same rationale applied against claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA JANA SOUTH whose telephone number is (571)272-3208.  The examiner can normally be reached on M-Th 9:00-18:00 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.